Case: 1:21-cr-00012-SJD Doc #: 24 Filed: 08/10/21 Page: 1 of 1 PAGEID #: 146

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, : Case No, 1:21-cr-12
Plaintiff, : Judge Susan J. Dlott
Vv. } ORDER GRANTING DEFENDANT’S

MOTION FOR RECONSIDERATION
NIRAJ PATEL,

Defendant.

This matter is before the Court on Defendant’s Motion for Reconsideration of this
Court's Oral Decision Denying the Motion to Dismiss as Being Moot (Doc. 22). Specifically,
Defendant requests this Court to reconsider the motion to dismiss (Doc. 17) until such time as
Defendant’s counsel can review the superseding indictment filed by the United States on August
4, 2021 (Doc. 19) to determine if a renewed motion to dismiss is appropriate. The Court, finding
Defendant’s motion well-taken and unopposed by the United States, hereby takes Defendant’s
motion to dismiss under further advisement.

Accordingly, Defendant’s Motion for Reconsideration (Doc. 22) is hereby GRANTED.
As such, Defendant’s motion to dismiss remains pending.

IT IS SO ORDERED.

Dated: Aaguit ? ACA| uae § q. wot)
udge Susan ott

United States Dee Court

 
